Citation Nr: 0032050	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
medial meniscectomy, right, with degenerative changes, 
currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to 
April 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased a 10 percent rating for 
residuals of medial meniscectomy, right, with degenerative 
changes, to 20 percent, effective September 1996.  This case 
was remanded by the Board in August 1998, August 1999, and 
April 2000.  



FINDING OF FACT

The veteran's residuals of medial meniscectomy of the right 
knee with degenerative changes are manifested by instability, 
flexion limited to 120 degrees, and, on flare-up, extension 
limited to -44 degrees, swelling, painful motion, and edema.  


CONCLUSIONS OF LAW

1.  The criteria in excess of 20 percent for residuals of 
medial meniscectomy of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a. Diagnostic Code 5257 (2000).  

2.  The criteria for a separate 50 percent evaluation for 
right knee arthritis are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist 

At the outset, it is important to note that, this claim 
arises from the veteran's claim for an increased evaluation 
for the aforementioned disability filed in September 1996.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).

Pursuant to the Board's remand in August 1998, the RO was 
instructed to request treatment records from the veteran's 
private physician, Mary Altz-Smith, MD.  The RO notified the 
veteran in an August 1998 letter that he should furnish the 
complete names, addresses, and dates of any medical providers 
that had treated his right knee disability since 1996, 
including Dr. Altz-Smith.  In November 1998, the RO requested 
medical records from Dr. Altz-Smith, with no response.  The 
RO did not, however, inform the veteran that his medical 
records were not obtained so that he could submit the 
himself.  The case was remanded again, in part, in 
August 1999, in an attempt to allow the veteran the 
opportunity to submit evidence in support of his claim.  In 
September 1999, medical records concerning the veteran's 
treatment received from Dr. Altz-Smith were submitted to the 
RO by the veteran in support of his claim.  The RO satisfied 
its duty with respect to requesting private treatment records 
of the veteran and received sufficient information to 
proceed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

The veteran has been accorded appropriate VA examinations in 
October 1996, March 1999, and June 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.

Increased Evaluation

In a rating decision of February 1992, the RO granted service 
connection for medial meniscectomy, right, with degenerative 
changes, and assigned a 10 percent evaluation, effective from 
November 1991.  By rating decision of October 1996, the RO 
increased the assigned 10 percent evaluation to 20 percent, 
effective from September 1996.  The 20 percent evaluation has 
since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

In connection with his application for an increased 
evaluation, the veteran submitted an August 1996 statement 
from his private physician, Dr. Altz-Smith.  She indicated, 
in pertinent part, that the veteran had persistent right knee 
pain and limitation due to an injury in the 1950s while 
serving in the military.  The right knee was noted to have 
continued to be affected by the injury and showed evidence of 
progressive deterioration over time.  

In October 1996, the veteran underwent a VA orthopedic 
examination.  He complained of having to walk with a stiff 
leg because of the pain he had when bending it.  Physical 
examination revealed evidence of a well-healed surgical 
incision, open arthrotomy of the right knee.  There was no 
swelling, subluxation, lateral instability, non-union, loose 
motion, malunion or atrophy of the right knee.  There was an 
enlarged circumferential diameter of the right knee when 
compared to the left.  Range of motion of the right knee was 
flexion of 128 degrees, extension, rotation, abduction and 
adduction were all 0 degrees.  X-ray examination revealed 
tricompartment degenerative changes involving the right knee 
joint, much more extensive in the medial tibial femoral 
joint.  There was evidence of chondrocalcinosis, especially 
on the medial aspect of the knee joint.  No acute fracture or 
dislocation was seen.  The diagnosis was postoperative right 
medial meniscectomy with residual traumatic arthritis and 
pain on motion.  

In March 1999, the veteran underwent an additional VA 
orthopedic examination.  He claimed to have pain, weakness, 
stiffness, swelling, heat, instability, giving way, 
fatigability, and lack of endurance.  He denied redness and 
locking.  He related that he was treated with Colchicine and 
Lodine on a daily basis.  He related that he had gout for six 
to eight years.  He further related that he had flare-ups, 
precipitated by the weather and alleviated by rest.  
According to the examiner, this produced 5 percent additional 
functional impairment.  At the time of the examination, the 
veteran did not use crutches, cane, braces, or corrective 
shoes.  There was no evidence of episodes of dislocation or 
recurrent subluxation.  He walked with a decided limp and 
there was no atrophy.  Range of motion of the right knee was 
flexion of 118 degrees and extension of -24 degrees.  There 
was an 8 cm. scar of the medial aspect of the right knee 
which was just about faded out.  He had anterior-posterior 
instability of the right knee.  Lateral stability was good.  
Pursuant to the Board's August 1998 remand, the examiner 
answered some questions in relation to his examination of the 
veteran.  The examiner noted that the veteran had pain, 
weakened movement, and excess fatigability.  There was pain 
on use with increased loss of range of motion along with 
weakened movement, excess fatigability, and incoordination.  
Pain was noted to significantly limit the veteran's 
functional ability during flare-ups when the right knee was 
used repeatedly.  The effectiveness of the veteran's pain 
medication was described as good.  He did have functional 
restrictions from pain on motion.  Additionally, his daily 
activities were hampered.  The pertinent diagnoses were post 
meniscectomy and degenerative joint disease of the right knee 
with loss of function due to pain.  

In September 1999, the veteran submitted private treatment 
records from Dr. Altz-Smith, dated from September 1998 to 
September 1999.  These records revealed, amongst other 
things, treatment of the veteran's right knee.  In 
September 1998, he complained of nightly right knee pain.  He 
was noted to have increased symptoms.  In March 1999, he had 
effusion and pain of the right knee.  In September 1999, he 
complained of swelling, giving way, and locking.  During all 
of the examinations, the veteran was diagnosed with post-
traumatic osteoarthritis of the right knee.  

Pursuant to the Board's April 2000 remand, the veteran 
underwent a June 2000 VA orthopedic examination.  The veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, locking, fatigability and 
lack of endurance.  He related that he was treated with 
Clinoril and Colchicine.  He related periods of flare-ups, 
but did not know what precipitated them or alleviated them.  
He related that he used crutches, brace and cane.  During the 
examination, he was on crutches.  He stated that the only 
surgery he had of the right knee was the one he had on his 
right knee in service.  He did not describe any episodes of 
dislocation or recurrent subluxation.  During physical 
examination, the examiner stated that the range of motion of 
the right knee ended immediately upon the veteran's 
complaints of pain.  The examiner also stated that it was not 
possible to state the extent and degrees of range of motion 
or joint function limited additionally by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  There was evidence of painful motion, 
edema, instability, weakness and tenderness.  There was no 
effusion, redness, or heat.  There was abnormal and guarding 
movement.  He used crutches and would not let his right foot 
touch the floor.  There was no ankylosis noted.  Range of 
motion of the right knee was 120 degrees of flexion and -44 
degrees of extension.  The right knee was markedly arthritic 
and swollen.  There was also anterior posterior instability 
of the right knee.  Pursuant to the Board's April 2000 
remand, the examiner answered some questions in relation to 
his examination of the veteran.  The examiner noted that 
there was pain on right knee motion and weakened movement 
against varying resistance.  It was the examiner's opinion 
that there would be very little additional limits of 
functional ability during flare-ups of this service-connected 
disability and he could not express the additional 
limitations in additional degrees of limitation.  The 
examiner related that the veteran was at the maximum 
limitation.  It was also stated that the veteran's right knee 
demonstrated lateral instability but not subluxation.  
Further, it was noted that the veteran had gout, but the 
examiner was not able to determine the level the veteran's 
gout played in his ability to ambulate.  However, in the 
examiner's opinion, the pain that the veteran had, was caused 
by his right knee arthritis.  

The veteran's right knee currently is evaluated as 20 percent 
disabling under the provisions of Diagnostic Code (DC) 5257 
of 38 C.F.R. § 4.71a.  Under DC 5257, a 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

The medical evidence establishes that the symptoms associated 
with the veteran's residuals of medial meniscectomy of the 
right knee injury warrant no more than the currently assigned 
20 percent evaluation under Diagnostic Code 5257.  Although 
he had no episodes of dislocation or recurrent subluxation, 
he has continued complaints of giving way, pain and lateral 
instability.  He was noted to have weakened movement against 
varying resistance and the examiner indicated that in 
addition to instability, there was abnormal and guarding 
movement.  These findings are consistent with the current 20 
percent evaluation for moderate instability and the criteria 
for a 30 percent evaluation under Diagnostic Code 5257, 
severe subluxation or lateral instability, simply is not 
shown.  

It is also important to note that the veteran has been 
diagnosed with right knee arthritis.  Such a finding was 
confirmed on x-ray taken in conjunction with the October 1996 
examination.  Therefore, it is also appropriate to consider a 
separate evaluation for arthritis under Diagnostic Code 5003.  
VAOPGCPREC 23-97.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Here, Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the leg.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that 
arthritis due to trauma, substantiated by x-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion must objectively be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable evaluation.  In order to warrant a 
10 percent evaluation, flexion must be limited to 45 degrees.  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation and a 30 percent evaluation is warranted when 
flexion is limited to 15 degrees.  The veteran's flexion has 
been limited at most to 118 degrees.  This does not even 
approach the limitation that would warrant a noncompensable 
evaluation, and it clearly would not support a separate 
evaluation for limitation of flexion.  The veteran was 
examined most recently during a time when he was experiencing 
a flare-up of his knee disorder, given the more severe signs 
observed by the examiner and the greater limitation of 
motion.  Accordingly, the preponderance of the evidence is 
against a separate rating for limitation of flexion.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation.  In order to warrant 
10 percent, extension must be limited to 10 degrees.  
Extension limited to 15 degrees warrants a 20 percent 
evaluation and a 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  Extension limited to 
30 degrees warrants a 40 percent evaluation and extension 
limited to 45 degrees warrants a 50 percent evaluation.  

The veteran has consistently exhibited objective confirmation 
of pain and swelling on examination.  Extension of the right 
knee during the period of his claim and appeal has been from 
0 to -44 degrees.  The Board interprets the -44 degrees to 
mean that the veteran lacks 44 degrees of extension.  This 
very nearly approximates the criteria for a 50 percent 
evaluation for limitation of motion.  Furthermore, it is the 
level of limitation shown during an examination when the 
veteran was clearly experiencing a flare-up, as his signs and 
symptoms have not been so limiting on some occasions.  
Notwithstanding that the examiner stated it would be 
impossible to say what additional functional limitation there 
would be on flare-ups, it appears that such additional 
functional limitation was already exhibited at the time of 
the examination.  Assigning a separate 50 percent evaluation 
for limitation of extension would accordingly compensate for 
additional functional limitation on flare-ups.

Furthermore, the aforementioned evaluations of 20 percent for 
instability and 50 percent for limitation of extension 
combine for a right knee disability rating of 60 percent.  
See 38 C.F.R. § 4.25, Combined Rating Table.  The combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165.  This 
40 percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  38 C.F.R. § 4.68 (2000).  
Amputation not improvable by prosthesis controlled by natural 
knee action warrants a 60 percent evaluation.  Diagnostic 
Code 5164.  

Here, the veteran is entitled to separate ratings for 
instability and arthritis.  He warrants no more than the 
presently rated 20 percent schedular evaluation for 
instability and the evidence of record shows that his 
arthritis warrants a 50 percent schedular evaluation.  These 
evaluations combined do not exceed the above-the-knee- 
amputation evaluation of 60 percent, the maximum warranted 
for these combined disabilities.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  As a result of this claim, the 
veteran will be in receipt of the maximum schedular 
disability rating.  Furthermore, as noted above, this rating 
already takes into account the additional functional loss due 
to pain on use or during flare-ups.

Further, there is no evidence, suggesting that there are any 
schedular ratings higher than these that are warranted.  As 
noted above, there is no recurrent subluxation shown and, in 
the absence of evidence of ankylosis, dislocated cartilage, 
or malunion of the tibia and fibula, there is no other 
schedular basis upon which to grant greater benefits than 
those awarded herein.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262.

Finally, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
knee disability.  In this regard, the Board notes that there 
has been no showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the schedular evaluations), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  The veteran indicated to his 
examiners that he has retired from his employment at the 
highway department and that he has not been hospitalized for 
his right knee disability since service.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the veteran warrants a separate 50 
percent evaluation, and no more, for his arthritis of the 
right knee. 


ORDER

Entitlement to a rating in excess of 20 percent for 
instability of the right knee under Diagnostic Code 5257 is 
denied.  Entitlement to a separate 50 percent evaluation for 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


